Case 1:20-cv-02787-REB Document 20 Filed 07/12/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-2787

WESTERN SLOPE CONSERVATION CENTER,

THE WILDERNESS SOCIETY, and

WILDERNESS WORKSHOP,

       Petitioners,

vs.

UNITED STATES BUREAU OF LAND MANAGEMENT, an agency of the U.S. Department
of the Interior,

DEBRA HAALAND, in her official capacity as the Secretary of the U.S. Department of the
Interior,1 and

JAMIE E. CONNELL, in her official capacity as the Colorado State Director of the U.S. Bureau
of Land Management,

       Respondents.



                 SECOND JOINT MOTION FOR STAY OF LITIGATION


       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), the Parties hereby seek a continued stay of this

case to allow time to discuss informally their disputes over the Administrative Record and

Petitioners’ claims in this case. Should the Court grant the requested stay, no later than August

20, 2021 the Parties will submit a joint status report with a proposed revision to the Joint Case

Management Plan, ECF No. 16, for future proceedings, including whether additional time for

settlement discussions may be warranted.


1
  Pursuant to Fed. R. Civ. P. 25(d), Debra Haaland, in her official capacity as Secretary of the
Interior, is automatically substituted for David Bernhardt.


                                                                                                    1
Case 1:20-cv-02787-REB Document 20 Filed 07/12/21 USDC Colorado Page 2 of 2




       Good cause exists for a stay. This case involves Defendants’ decade-long management

planning process that encompassed nearly 1,000,000 acres of federal land and mineral estate in

western Colorado. The Parties previously sought a stay through today, July 12, 2021. ECF No.

19. In June, the Parties held a meeting between Petitioners’ representatives and relevant officials

from Defendants’ agencies and have subsequently entered discussions regarding potential

settlement. The Parties agree that a continued stay will allow them to focus on these discussions

rather than on existing litigation deadlines. The outcome of these discussions may influence

future deadlines in this case. Thus, the stay of proceedings will serve the interests of judicial

efficiency and economy by allowing the Parties with time to discuss potential resolution of their

disputes without further litigation.

Dated: July 12, 2021.

                                                      Respectfully submitted,

                                                      JEAN E. WILLIAMS
                                                      Acting Assistant Attorney General
                                                      United States Department of Justice
                                                      Environment and Natural Resources Div.

                                                      /s/ Caitlin Cipicchio
                                                      Caitlin Cipicchio
                                                      Trial Attorney
                                                      Natural Resources Section
                                                      P.O. Box 7611
                                                      Washington, D.C. 20044
                                                      E: caitlin.cipicchio@usdoj.gov
                                                      T: (202) 305-0503
                                                      Attorneys for Federal Respondents

                                                      /s/ Elizabeth H. Potter (with consent)
                                                      Elizabeth H. Potter (OR Bar No. 105482)
                                                      ADVOCATES FOR THE WEST
                                                      epotter@advocateswest.org
                                                      Attorneys for Conservation Groups




                                                                                                    2
